


115 HRES 373 IH: Expressing support for the designation of June 2017 as “National Gun Violence Awareness Month” and calling on Congress to address gun violence.
U.S. House of Representatives
2017-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 373
IN THE HOUSE OF REPRESENTATIVES

June 2, 2017
Ms. Norton submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Expressing support for the designation of June 2017 as National Gun Violence Awareness Month and calling on Congress to address gun violence.

 
Whereas summer is the season with the highest rates of gun violence in the United States; Whereas 100,000 Americans suffer gunshot wounds in the United States every year; 
Whereas approximately 89 people die and approximately 300 are injured from gun violence each day in the United States; Whereas more than 50 percent of all gunshot victims in the United States are under 30 years old; 
Whereas every 60 minutes 1 person in the United States who is under 25 years of age loses his or her life to gun violence; Whereas 5 percent of gun dealers (approximately 3,000 dealers nationwide) supply nearly 90 percent of all crime guns that show up in the streets of the United States; 
Whereas fewer than 100 people in the United States have been killed in terror attacks since September 11, 2001, but tens of thousands have been killed by gun violence in that same time period; Whereas more people in the United States have died from gunshot wounds in the past three decades than the sum total of combat deaths in all the wars in United States history; 
Whereas two-thirds of all homicides and half of all suicides in the United States are a result of gunshot wounds; Whereas 90 percent of homicides of law enforcement officers in the United States are a result of gunshot wounds; 
Whereas guns used during a robbery are 3 times more likely than knives and 10 times more likely than other weapons to result in the death of a victim; Whereas, in the United States, 84 percent of homicides against male victims between 15 and 34 years of age are committed with guns; 
Whereas 20 percent of female homicide victims in the United States are killed by a current or former partner using a gun; Whereas gun violence in the United States declined in the 1990s after the enactment of the Brady Handgun Violence Prevention Act in 1993, which created a national background check system, and the Violent Crime Control and Law Enforcement Act of 1994, which placed a 10-year ban on the sale of assault weapons and large capacity ammunition magazines; 
Whereas with the rise over time of sales in no questions asked transactions, 40 percent of guns sold in the United States are now done so without a Brady background check; Whereas the ban on the sale of assault weapons and large capacity ammunition magazines expired in 2004; 
Whereas, in 2016, the number of homicides due to gunshot wounds spiked again in cities such as Chicago, Milwaukee, St. Louis, and New Orleans; Whereas this trend of increasing gun violence may spread; 
Whereas in the 16 States that require background checks of private gun sales, there are 38 percent fewer fatal shootings of women by their partners, 39 percent fewer police murdered by guns, 17 percent fewer firearm aggravated assaults, and 49 percent fewer suicides using guns; Whereas murder due to gunshot wounds climbed 25 percent in Missouri when universal background checks were lifted; 
Whereas, on average, 33,880 deaths per year in the United States were due to guns; and Whereas it would be appropriate to designate June 2017 as National Gun Violence Awareness Month: Now, therefore, be it
 
That the House of Representatives— (1)supports the designation of National Gun Violence Awareness Month; and 
(2)calls on the Congress to enact the following legislation from the 115th Congress to address gun violence: (A)H.R. 1475, the Gun Trafficking Prevention Act of 2017, to limit the trafficking of firearms. 
(B)H.R. 1478, the Gun Violence Research Act of 2017, to allow the Department Health and Human Services to sponsor research on gun violence. (C)H.R. 1612, the Gun Show Loophole Closing Act of 2017, to require that background checks be conducted on individuals purchasing guns at gun shows. 
(D)Legislation to ban assault weapons and large capacity ammunition magazines.  